Title: From John Adams to Benjamin Lincoln, 14 November 1793
From: Adams, John
To: Lincoln, Benjamin


Dear Sir
Quincy November 14, 1793

The inclosed Reasons Why the Commissioners did not make Peace with the Indians, I have read with all the Interest that the Subject and the manner of treating it naturally inspire. The Facts are so natural and conformable at the Same time to all the Observations I was able to make, and all the Information I could obtain during my Residence both in France and England, that I have not a doubt of their truth, nor the least difficulty in believing that you have develloped the true Causes of the Continuance of the Indian War.Providence by abandoning the Powers of Europe to the blind Domination of their Passions, is working out for Us, I hope, that Safety which I despaired of enjoying so long, When I left Europe that Quarter of the World. While they are exhausted I hope We may be safe. But it may not be many Years before the impatience of our own People may involve them in Quarrells as exhausting as those of Europe. I am a devout Churchman in one Point “Give Us Peace in Our Day.”The present unnatural Combination of England with Spain, gives me sometimes so much Jealousy that, if I could in Conscience, I Should be disposed to go all Lengths with the Rulers in France. But this is impossible. I am, dear Sir with great Esteem / and sincere Affection your Friend
John Adams
